Exhibit 10.1




SALE AGREEMENT

THIS AGREEMENT MADE BY AND BETWEEN STRIKE OIL AND MINERALS, CORP., herein
represented by Thomas W. Swinbank, its duly authorized President, hereinafter
referred to as "SELLER," and DAYBREAK OIL AND GAS, INC., a Washington
Corporation, herein represented by Robert N. Martin, its duly authorized
President, hereinafter referred to as "PURCHASER,"

WITNESSETH:

WHEREAS, SELLER and PURCHASER each own equitable interests in certain leasehold
estates and personal property identified and set forth in that certain Chicago
Mill Prospect Operating Agreement dated October 24, 2005, described with
particularity on Exhibit "A," attached hereto and by this reference incorporated
herein; and

WHEREAS, both SELLER and PURCHASER participated in the drilling of a well known
as the Tensas River Farms F-l Well which has been completed as a commercial
producer; and

WHEREAS, SELLER now wishes to sell and PURCHASER wishes to purchase all of
SELLER'S right, title and interest in and to the aforementioned leasehold estate
and rights under the above-referenced Operating Agreement, along with SELLER'S
interest in the referred to producing well, together with all related surface
equipment, storage and pipeline gathering facilities as described on Exhibit "B"
attached hereto and by this reference incorporated herein.

THEREFORE, KNOW ALL MEN BY THESE PRESENTS that SELLER does hereby sell, convey
and assign unto PURCHASER any and all right, title and interest owned by SELLER
in certain leasehold estates and identified and set forth under that certain
Operating Agreement dated October 24, 2005, and further described on Exhibit "A"
hereto, together with all of SELLER'S interest in and to the Tensas River Farms
F-l Well and all related surface equipment, storage and pipeline gathering
facilities described on Exhibit "B" hereto.

1.

The purchase price which PURCHASER shall pay to SELLER shall be
$175,000.00 in cash, plus 72,500 restricted common shares of PURCHASER, such
common
shares to have a deemed value of $1.00 per share.

2.

SELLER does represent, covenant and warranty to PURCHASER that it is in
compliance with the terms and conditions of and has made all payments required
under the
Chicago Mill Operating Agreement dated October 24, 2005, and which agreement is
applicable
to the mineral leasehold estates assigned herein.

3.

The effective date of this sale and assignment shall be June 17, 2006. It being
understood by and between the parties herein that PURCHASER shall be entitled to
any and all
proceeds of SELLER'S share of all production from the Tensas River Farms F-l
Well from first
production. As additional consideration for the sale and assignment of SELLER'S
interests as
set forth herein, PURCHASER has paid an outstanding AFE obligation previously
owed by




--------------------------------------------------------------------------------




SELLER to Jerry P. Ogden, the operator, under the terms of the Operating
Agreement referred to in the preceding paragraph in the amount of $34,919.00.
Said payment of the above-referenced AFE obligation is in addition to the sales
price as set forth above.

4.

For purposes of this agreement, it is understood that the cash portion of the
purchase price shall be allocated as follows:

Equipment (in place relative to the Jerry P. Ogden

Tensas River Farms F-l Well

$    15,000.00

Mineral Leasehold interest

$ 160,000.00

TOTAL

$ 175,000.00

All remaining consideration paid hereunder shall be attributed to the mineral
leasehold interests.

5.

By and through the execution of this agreement, both SELLER and
PURCHASER authorize Sam L. Pfiester, Trustee, the present record owner of the
mineral
leasehold interest described on Exhibit "A," to execute any required production
assignment(s)
(which shall be recorded in Tensas Parish, Louisiana) in a manner which will set
forth
PURCHASER as the owner of the equitable interest of SELLER in said properties.
Furthermore,
the execution of this agreement by SELLER and PURCHASER shall also be considered
as
authority for Sam L. Pfiester, Trustee, and Jerry P. Ogden to consider PURCHASER
as the
owner of SELLER'S interest in the mineral leasehold interest referenced on
Exhibit "A," and
that any and all subsequent AFE's or other documentation prepared with regard to
lease
maintenance and/or further exploration and development shall be directed to
PURCHASER in
the place and stead of SELLER.

6.

The directors of each party to this Agreement have met and have unanimously
adopted the resolution approving this Agreement, authorizing its execution, and
directing the
officers to fulfill the corporation's obligations hereunder.

7.

As a material inducement to cause the PURCHASER to enter into this
Agreement, the SELLER hereby represents and warrants to the PURCHASER herein
that the
following statements are true and correct on the date hereof, and will be true
and correct on the
closing date as though made on such date.

a.

Good Title. PURCHASER is the owner of all right, title and interest of
certain leasehold estates under the above-referenced Operating Agreement dated
October
24, 2005, free and clear of all liens, claims or encumbrances, and subject to no
contracts
or agreements and it has the right to sell and assign said interest to the
Purchaser.

b.

Disclosure. Neither this Agreement nor the Exhibits annexed contain any
untrue statement of any material fact or omit to state any material fact
required to be







--------------------------------------------------------------------------------




stated or necessary in order to make the statements made with respect to SELLER
not misleading.

c.         Prior Agreements. SELLER warrants that there are no prior enforceable
agreements, either written or oral by and between the SELLER and any other third
party in contravention of this Agreement.

8.

This Agreement constitutes the entire agreement between the parties pertaining
to
the subject matter contained herein, which alone fully and completely express
their agreement,
and the same is entered into after full investigation, neither party relying on
any statement or
representation, not embodied in this agreement, made by the other. This
agreement may not be
modified or terminated orally and no modification, termination, or attempted
waiver shall be
valid unless in writing and signed by the party against whom the same is sought
to be enforced.

9.

The provisions of this agreement shall be interpreted and enforced in accordance
with the laws of the State of Washington, and venue shall lie in Spokane County.
If a court of
competent jurisdiction rules invalid or unenforceable any provisions of this
agreement, the
remainder shall nevertheless be given full force and effect. The captions are
for convenience and
reference only, and they shall not define, limit or construe the contents of any
provision. Except
where the context indicates otherwise, words in the singular number shall
include the plural, and
vice versa, and words in the masculine, feminine, or neuter gender shall include
each other
gender as well.

10.

This agreement shall be binding upon and inure to the benefit of the parties,
their
heirs, legal representative, successors and assigns.

11.

This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall be one and the same
instrument.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

























--------------------------------------------------------------------------------




[ex101002.gif] [ex101002.gif]



